                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ROBERT TIMOTHY BLAKE,                          §
# 46959-380                                    §
                                               §
                 Movant,                       §
                                               §     SA-18-CV-994-XR
vs.                                            §     SA-15-CR-066-XR-1
                                               §
UNITED STATES OF AMERICA,                      §
                                               §
                 Respondent.                   §

                                           ORDER

       Movant Robert Timothy Blake (“Blake”) has filed a Motion for Reconsideration of this

Court’s Order (ECF No. 114) denying his Motion Requesting Documents (ECF No. 107). (ECF

No. 115). Upon consideration, Blake’s motion is DENIED. (ECF No. 115).

       Blake previously requested the following: Search Warrant; Probable Cause Affidavit;

Inventory of Search Warrant; and “any other documents related to the Search Warrant.” (ECF

No. 107). Blake maintained these documents were material to his Motion to Vacate, Set Aside,

or Correct Sentence under 28 U.S.C. § 2255 (“Section 2255 Motion”) because the Government

cited to the Search Warrant Affidavit in its response and further, provided “alleged

evidence/information to the Court at sentencing” which Blake was disputing. (Id.). In his Motion

for Reconsideration, Blake specifies he is seeking the Probable Cause Affidavit used to obtain

the Search Warrant in his case; citing to page 36 of the Sentencing Transcript, Blake states the

Government referred to this affidavit when providing the Court with evidence/information

during sentencing. (ECF No. 115).

       The relevant portion of the Sentencing Transcript provides the following:

       THE COURT: Anything from the government?
        MS. THOMPSON: Yes, Your Honor. Mr. Blake just read a statement that makes
        it sound like he is the victim. Here is what he says. He is sorry for whatever
        caused these images to come on to his computer. He caused these images to come
        on to his computer.

        He is actively trading with other people and using e-mails in other fictitious
        names, so that nobody would know that was him, to trade with other people. He is
        asking: Trade with me here. Hard-core, please send more. Everyone send pictures
        to me now. I repay with the same.

        And what he is wanting, based on the information in the search warrant affidavit,
        is, I want nude, rare, hard to find. More please. One of a kind. Who has one of a
        kind stuff?

        That is how those images came on to his computer. He begged other people for
        those images. Not only did he beg other people for those images, he is not only
        normalizing that behavior, he is encouraging other people to sexually assault
        children so he can get an image or a video that is one of a kind, that nobody else
        has.

(ECF No. 73 at 36) (emphasis added).

        Blake argues the emails in question did not contain any information about children, the

abuse of children, or child pornography and therefore, his attorney should have objected to the

Government’s statements. (ECF No. 103 at 19). He seeks a copy of the Probable Cause Affidavit

used to obtain the Search Warrant to prove the Government’s statement was false and support his

claim in his Section 2255 Motion that his attorney rendered ineffective assistance of counsel in

failing to object.

        Notwithstanding Blake’s contentions, the Presentence Investigation Report reflects that

several fictitious email accounts belonging to Blake were used to solicit and trade child

pornography. (ECF No. 59 at 4-5). Further, Blake stipulated to these facts as part of the factual

basis for his plea. (ECF No. 41 at 3). Accordingly, Blake’s motion for reconsideration is

DENIED. (ECF No. 115).




                                                2
SIGNED this 11th day of December, 2019.




                                 XAVIER RODRIGUEZ
                                 UNITED STATES DISTRICT JUDGE




                                    3
